Citation Nr: 0014787	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  00-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim concerning bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim concerning a cervical spine injury (claimed as 
a neck and back condition).


REPRESENTATION

Appellant represented by:	Venango County Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.  

The issues on appeal arise from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania. By this rating 
decision, the RO, in pertinent part, determined that new and 
material evidence had not been submitted to reopen claims 
concerning service connection for bilateral hearing loss and 
for a neck/back injury. 


REMAND

On his May 2000 substantive appeal, the veteran indicated 
that he wanted a hearing at the RO before a member of the 
Board of Veterans' Appeals (Board).

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board on the next available 
date at the Pittsburgh RO.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


